Case 1:19-cv-20759-JEM Document 23 Entered on FLSD Docket 12/18/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-20759-CIV-JEM

STRIKE 3 HOLDINGS, LLC,
a limited liability company,

Plaintiff,
V.

JOHN DOE subscriber assigned IP address
216.189.179.64, an individual, JOHN DOE
subscriber assigned IP address

216.199.135.251, an individual, and JOHN DOE
subscriber assigned IP address 107.142.184.96,
an individual,

Defendant.

/

 

ORDER OF DISMISSAL

THIS CAUSE is before the Court upon a sua sponte review of the record. This case was
previously consolidated with two related cases. (DE 6, 15). On October 29, 2019, the Court ordered
Plaintiff “to file a single amended pleading, encompassing the totality of its claims (and related
docket entries from 19-20769 and 19-22183) in the present case on or before November 8, 2019.”
(DE 16). The Court granted Plaintiff until November 29, 2019 to effect service of process on
Defendants and warned that failure to do so may result in dismissal without prejudice without
further notice. (/d.)

Plaintiff timely filed an Amended Complaint (DE 17) but requested additional time to
effect service of process on Defendants (DE 18), which the Court granted until December 17,
2019. Thereafter, Plaintiff voluntarily dismissed two of three Defendants (John Doe subscriber
assigned IP Address 216.199.135.251 and John Doe, subscriber assigned IP address

107.142.184.96) (DE 19, 21).
Case 1:19-cv-20759-JEM Document 23 Entered on FLSD Docket 12/18/2019 Page 2 of 2

However, service has not been perfected on John Doe, subscriber assigned IP address
216.189.179.64. The Complaint against this Defendant was filed February 26, 2019. Because the
time for service has passed, despite repeated extensions of time, dismissal is required pursuant to
Rule 4(m). Accordingly, it is

ORDERED AND ADJUDGED that this action is DISMISSED WITHOUT
PREJUDICE. The Clerk shall mark this case CLOSED. Any pending motions are DENIED AS
MOOT.

DONE AND ORDERED in Miami, Florida this 18 day of December, 2019.

" Nf

er MARTINE
hep STATES DISTRICT JUDGE
Copies via CM/ECF to:

The Honorable Alicia M. Otazo-Reyes
U. S. Magistrate Judge

Counsel of record
